Citation Nr: 1816548	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic sinusitis prior to February 27, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the rating for the Veteran's service-connected chronic sinusitis and allergic rhinitis to 30 percent, effective February 25, 2009.  The Veteran disagreed with the assigned rating and perfected a timely appeal in May 2011.  

Before the appeal was certified to the Board, in a September 2013 rating decision, the RO assigned a 50 percent rating for chronic sinusitis, the maximum schedular rating available, effective February 27, 2012.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.  In addition, the RO assigned a separate 30 percent rating for allergic rhinitis, again the maximum schedular rating available, from November 13, 2008.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  As the maximum schedular ratings have been assigned, the only remaining issue on appeal is as set forth on the cover page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).  

In that regard, the Board notes that during the pendency of the appeal, the Veteran alleged an inability to retain employment due, in part, to her service-connected chronic sinusitis and rhinitis.  The Court has held that when a Veteran appeals the disability rating assigned for a disability she claims causes unemployability, the determination of whether she is entitled to TDIU is part and parcel of the determination of the rating for that disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, however, the appellant has alleged entitlement to TDIU due to multiple service-connected disabilities, not just sinusitis/rhinitis; thus, entitlement to TDIU is not part and parcel of the issue on appeal.  This appears to be consistent with understanding of the Veteran; in February 2018 written arguments, the Veteran's representative listed the sole issue on appeal as entitlement to a rating in excess of 30 percent for sinusitis prior to February 27, 2012.  

The Board further observes that in a March 2018 rating decision, the RO denied the Veteran's claim for TDIU as a result of multiple service-connected disabilities.  The record contains no indication that the Veteran has initiated an appeal of the RO's determination as of yet.  Thus, the matter is not currently before the Board.  


FINDING OF FACT

For the entire period of the claim, the Veteran has experienced near constant sinusitis characterized by headaches, pain, and tenderness of affected sinuses with purulent discharge after repeated surgeries.


CONCLUSION OF LAW

The criteria for a 50 percent rating for chronic sinusitis have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6513 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).


II. Schedular analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In this matter, the Veteran was granted entitlement to service connection for chronic sinusitis in a May 2002 rating decision; a noncompensable evaluation was assigned from May 3, 2002.  In November 2006, the RO granted a temporary total evaluation based upon surgical treatment for chronic sinusitis from February 13, 2006 and established a 10 percent rating from April 1, 2006.  In February 2009, the Veteran asserted a claim of entitlement to an increased rating for chronic sinusitis.  A May 2009 rating decision granted a 30 percent evaluation from February 25, 2009, the date of the Veteran's increased rating claim.  As noted above, a 50 percent evaluation was granted from February 27, 2012.  The Veteran maintains that the symptomatology associated with her chronic sinusitis warrants an evaluation in excess of 30 percent prior to February 27, 2012.

Under Diagnostic Code (DC) 6513, a noncompensable disability evaluation is warranted when sinusitis is detected by x-ray only.  A 10 percent disability evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The next and highest schedular rating of 50 percent is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  In the note section following the criteria, an incapacitating episode was defined as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513 (2017).

As it relates to the Veteran's claim for an increased rating, the Board notes that the Veteran had sinus surgeries in April 2001 and February 2006.  See the VA treatment records dated November 2008.  VA treatment records show that the Veteran suffers from sinus infections six to eight times per year, which are characterized by fever, sinus pressure, and nasal drainage.  Id.

The Veteran was afforded a VA examination in March 2009, at which time she endorsed recurrent sinus infections along with sinus headaches, periorbital edema, runny nose, and sore throat.  She told the examiner that her sinus infections cause her to miss days from work at least three to four times per year.  The examiner noted that the Veteran has a history of incapacitating episodes; specifically, three episodes requiring four to six weeks of antibiotic treatment per year.  The examiner also indicated that the Veteran averages four non-incapacitating episodes of chronic sinusitis per year with a duration of five or six days.  These non-incapacitating episodes are manifested by headaches, fever, purulent drainage, and sinus pain.  The Veteran's current sinus symptoms include purulent nasal discharge, headaches, sinus pain, sinus tenderness, and fever.  She experiences headaches several times per year, but less than monthly.  The examiner stated that physical examination of the Veteran's sinuses showed crusting of the maxillary sinus.  There was no evidence of active disease.  Nasal obstruction was present at 20 percent on the left and 20 percent on the right.  There was no evidence of nasal polyps or septal deviation.  There was no permanent hypertrophy of turbinates from bacterial rhinitis.  The examiner reported that the Veteran's sinusitis has significant occupational effects; specifically, pain and other sinus symptoms cause increased absenteeism.

VA treatment records dated in May 2009 noted nasal polyps on the left.  VA treatment records dated in June 2009 documented nasal blockage greater on the right with some clear drainage.  The Veteran's sense of smell is intact.  The Veteran's tympanic membranes are intact.  She had normal nasal mucosa and no polyps.  VA treatment records dated in April 2011 noted that the Veteran has had two sinus infections within the past month.  She complained of persistent nasal drainage, and pressure and pain over the right maxillary sinus despite being treated with multiple rounds of antibiotics.  She reported hoarseness, which causes intermittent voice loss.  In July 2011, the Veteran reported that she was hospitalized for nasal polyps.

In a June 2013 VA examination report, the examiner diagnosed the Veteran with chronic sinusitis and allergic rhinitis.  She reported that she had sinus surgeries in 2001, 2006, and 2011.  The 2011 surgery involved bilateral revision functional endoscopic sinus surgery; she was found to have polyps.  The Veteran's last antibiotic treatment for sinusitis was in March 2013.  Her symptoms of congestion include rhinitis, hoarseness, coughing, pressure, and headaches.  The examiner reported that the Veteran has near constant sinusitis of the maxillary and frontal sinuses.  Physical examination demonstrated pain and tenderness of the affected sinuses.  The Veteran reported non-incapacitating episodes of sinusitis, occurring seven or more times in the past twelve month.  The examiner indicated that the Veteran did not have incapacitating episodes.  There was permanent hypertrophy of nasal turbinates.  Nasal polyps were present.  The examiner reported that the Veteran's chronic sinusitis causes increased absenteeism, but does not prevent any form of gainful employment.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 50 percent evaluation for chronic sinusitis have been met February 25, 2009, the date of her increased rating claim.  The evidence of record clearly shows that the Veteran has undergone three sinus surgeries, but experiences recurrent purulent discharge, headaches, and sinus pain.  Tenderness of the affected sinuses has been noted by VA examiners.  Moreover, she has been seen for sinus problems on an almost continuous basis and has repeatedly been treated with antibiotics for sinus infections.

The Board notes that VA examination and treatment records detail symptoms of allergic rhinitis including nasal polyps and nasal obstruction greater than 50 percent of each nasal passage.  To this end, as described in the Introduction, the Veteran has been separately service-connected for allergic rhinitis at 50 percent and, as such, she is currently compensated for symptoms including nasal obstruction and polyps.

Accordingly, and resolving any remaining reasonable doubt in the Veteran's favor, as required, the Board concludes that a 50 percent rating is warranted for the Veteran's service-connected chronic sinusitis from the date of her increased rating claim in February 25, 2009.  This is the maximum schedular rating for sinusitis.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 50 percent rating for chronic sinusitis is granted, subject to controlling regulations governing the payment of monetary awards.




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


